Citation Nr: 0843977	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for liver cancer, for 
the purpose of accrued benefits.

2. Entitlement to service connection for hepatitis C, for the 
purpose of accrued benefits.

3. Entitlement to service connection for hip fracture due to 
hepatitis C, for the purpose of accrued benefits.

4. Entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, which included service in the Republic of Vietnam.  The 
veteran died in September 2003, and the appellant is his 
surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Manchester, New Hampshire Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation (DIC).  The appellant 
perfected a timely appeal of this determination.

In August 2003, the veteran filed claims for entitlement to 
service connection for: (1) liver cancer; (2) hepatitis C; 
and (3) hip fracture due to hepatitis C.  When the veteran 
died in September 2003, these claims had not yet been 
adjudicated by the RO.  These issues are now addressed for 
the purpose of accrued benefits.

These matters were before the Board in December 2007, were 
remanded, and are once again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.



REMAND

In its December 2007 remand, the Board noted that, in the 
context of a claim for DIC benefits, § 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service- connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352- 53 (2007).  Accordingly, the Board 
ordered the RO to send the appellant and her representative a 
letter that complied with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which was to 
include a statement of the conditions for which the veteran 
was service-connected at the time of his death, an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.

The RO provided a notice letter to the appellant in March 
2008.  However, the letter contained neither a statement of 
the conditions for which the veteran was service-connected at 
the time of his death nor an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.

Furthermore, in its December 2007 remand, the Board noted 
that at the time of his death in September 2003, the veteran 
had service connection claims pending for liver cancer, 
hepatitis C, and hip fracture due to hepatitis C.  The Board 
determined that the appellant's application for service 
connection for cause of the veteran's death, filed in 
November 2003, should also be construed as claims for service 
connection for liver cancer, hepatitis C, and hip fracture 
due to hepatitis C, for the purpose of accrued benefits.  
Accordingly, the Board ordered the RO to undertake 
appropriate development of the appellant's claims for service 
connection for liver cancer, hepatitis C, and hip fracture 
due to hepatitis C, for the purpose of accrued benefits, 
starting with the issuance of a rating decision.  If the 
decision was unfavorable and the appellant filed a Notice of 
Disagreement, the RO was to develop the appealed issue(s), 
for the purpose of accrued benefits, in accordance with 
appellate procedures.

The RO did not undertake appropriate development of the 
appellant's claims for service connection for liver cancer, 
hepatitis C, and hip fracture due to hepatitis C, for the 
purpose of accrued benefits.  Specifically, the appellant was 
not provided adequate notice pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with respect to these 
claims, was not issued a rating decision and appropriate 
explanation of appellate rights and procedures, and did not 
file a Notice of Disagreement.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Due to VA's noncompliance with the Board's December 2007 
remand, this case must again be remanded for (1) appropriate 
notice with respect to the appellant's DIC claim and (2) 
appropriate adjudicative action with respect to the 
appellant's claims of service connection for liver cancer, 
hepatitis C, and hip fracture due to hepatitis C, for the 
purpose of accrued benefits.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant and 
her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
appellant's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.

In addition, the letter should contain 
a statement of the conditions for which 
the veteran was service-connected at 
the time of his death, an explanation 
of the evidence and information 
required to substantiate a DIC claim 
based on a previously service-connected 
condition, and an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.

2.	The RO should then undertake 
appropriate development of the 
appellant's claims for service 
connection for liver cancer, hepatitis 
C, and hip fracture due to hepatitis C, 
for the purpose of accrued benefits, 
starting with the issuance of a rating 
decision.  If the decision is 
unfavorable and the appellant files a 
Notice of Disagreement, then the RO 
should then develop the appealed 
issue(s), for the purpose of accrued 
benefits, in accordance with appellate 
procedures.

3.	Thereafter, the RO should readjudicate 
the appellant's claim for entitlement 
to service connection for cause of the 
veteran's death, to include 
consideration of whether the veteran's 
fatal disabilities (liver cancer and 
hepatitis B and C infection) were 
incurred in or aggravated by active 
service under 38 U.S.C.A. § 1110 (West 
2002) and 38 C.F.R. § 3.303(d) (2007).  
See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

4.	If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, then send her and her 
representative a Supplemental Statement 
of the Case and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

